       Case 1:19-cv-01362-NONE-JLT Document 38 Filed 07/23/21 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

ROBERT HACKWORTH,                              1:19-cv-01362-NONE-JLT (PC)

                       Plaintiff,              AMENDED ORDER & WRIT OF HABEAS
                                               CORPUS AD TESTIFICANDUM FOR
v.                                             REMOTE APPEARANCE OF ROBERT
                                               HACKWORTH, CDCR NO. C-96290
E. AREVALOS, et al.,
                                               DATE: August 24, 2021
                       Defendants.             TIME: 10:00 a.m.



        Robert Hackworth, CDCR #96290, is a necessary participant in court proceedings on
August 24, 2021, and is confined at California State Prison, Kern Valley State Prison, in the
custody of the Warden. To secure the inmate’s attendance, a Writ of Habeas Corpus ad
Testificandum shall issue commanding the custodian of the prison to produce the inmate before
Magistrate Judge Jennifer L. Thurston, United States District Court, Eastern District of
California, by Zoom video conference on August 24, 2021, at 10:00 a.m.

                          ACCORDINGLY, THE COURT ORDERS:

     1. A Writ of Habeas Corpus ad Testificandum shall issue under the seal of this Court,
        commanding the Warden to produce the inmate named above to appear for proceedings
        in United States District Court at the date and time above, by Zoom video conference,
        until completion of the proceedings or as ordered by the Court; and

     2. The custodian is ordered to notify the Court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of California State Prison, Kern Valley State Prison

       WE COMMAND you to produce the inmate named above to appear before Judge
Thurston on the date and time above, by Zoom video conference, until completion of the
proceedings or as ordered by the Court.

       FURTHER, you are ordered to notify the Court of any change in custody of
the inmate and to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     July 23, 2021                            _ /s/ Jennifer L. Thurston
                                        CHIEF UNITED STATES MAGISTRATE JUDGE
